Citation Nr: 0514350	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic liver 
disorder to include hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO denied service connection 
for a chronic liver disorder to include hepatitis.  In an 
August 1999 decision the Board remanded the case for further 
development.


FINDING OF FACT

The veteran does not have a chronic liver disease to include 
hepatitis.


CONCLUSION OF LAW

Chronic liver disease to include hepatitis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for entitlement to service connection for a chronic 
liver disease to include hepatitis.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), supplemental statement of the case (SSOC) and other 
communications informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from April 2002, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in May 2004.  The 
basic elements for entitlement to service connection for a 
chronic liver disease to include hepatitis have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the original RO decision on 
the issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

Also, in Mayfield the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in April 2002 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send the 
information describing additional evidence or the evidence 
itself to the [RO]."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Service Connection

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a chronic liver 
disease to include hepatitis.

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that hepatitis began 
in combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining 
to proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application.  To the extent he claims 
exposure to blood as a combat medic, there is no evidence 
that he was a combat medic and such assertion, including any 
section 1154 implication is rejected as unfounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2004).

In a handwritten letter dated in June 1971, Dr. M.E. Sanford 
requested the veteran be admitted to Walston Army Hospital as 
he was a heroin addict going through acute withdrawal and was 
suffering from dehydration and questionable hepatitis.  
Service medical records dated in June 1971 note that the 
veteran complained of right upper quadrant tenderness.  A 
notation of R/O (rule out) hepatitis was noted as a course of 
action.  Medical records from Walston Army Hospital were 
requested, however, the hospital responded in February 2004 
that no records could be found.

In the Report of Medical History of September 1972 the 
veteran noted that he had been hospitalized for hepatitis.  A 
separation physical dated in September 1972 noted the 
veteran's abdomen, visceral, and endocrine system as normal.  

Private medical records from Dr. R.D. Cavalcant dated between 
August 1994 and November 1994 state that the veteran was 
positive for hepatitis C antibodies.  The records also note 
an "old infection of hepatitis A."  A diagnosis of chronic 
hepatitis C was entered.  

A statement from the veteran's brother dated in January 1997 
states that the veteran was suffering from jaundice and had 
to be hospitalized with hepatitis in June 1971 upon coming 
home from Vietnam on leave.  A statement from the veteran's 
mother also dated in January 1997 states that the veteran had 
hepatitis in 1971 when he came home from Vietnam.

A VA examination dated in November 2004 notes that the 
veteran has a long history of heroin addiction and numerous 
sexual partners.  The examiner reported that the veteran was 
a combat medic in Vietnam and as such was exposed to blood 
and bodily fluids at least on 40 occasions.  The veteran 
reported having been told that he had hepatitis C antibodies, 
but he was not sure if the virus itself had ever been 
detected.  The examiner noted that the file contained a 1971 
note reflecting nausea, vomiting, dark urine and to rule out 
hepatitis.  Physical examination revealed that the veteran 
was negative for hepatitis A and B antibodies, and positive 
for hepatitis C antibodies with the HCV ultra quantitative 
being less than 10 international units per milliliter.  A 
diagnosis of "[h]epatitis C antibody positive with no 
evidence of current hepatitis C viral infection" and "no 
objective evidence to support the diagnosis of an acute or 
chronic disorder affecting the liver."  The examiner opined 
that "the veteran currently has no diagnosis of liver 
disease and no clear diagnosis in the medical records for 
post-service diagnosis, there are no residuals found for the 
veteran's in-service hepatitis."

The Board notes that although the veteran may have suffered 
from hepatitis during service and post-service, the competent 
medical evidence of record shows that the veteran has no 
current liver disorder, active hepatitis or residuals of 
hepatitis.  As there is no current disability of hepatitis, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection for hepatitis, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a chronic liver disorder to include 
hepatitis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


